DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, directed to claim 24, in the reply filed on 29 September 2021 is acknowledged.  The traversal is on the ground(s) that all of the species require compression zones and therefore do not have a search burden.  This is not found persuasive because the different species of compression zones identified in the requirement for restriction have different structural mechanisms to allow compression and would require different search terms and potentially search areas to examine together. The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17a, 17b (Fig. 1), 41a, 41b, 42a, 42b (Fig. 6), 42 (Fig. 8b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 19, 23-26, 31, and 32 objected to because of the following informalities:  
In claim 19, line 4, “the minor and/or the major axis” should be “a minor and/or a major axis”
In claim 19, line 5, “the minor and/or the major axis” should be “a minor and/or a major axis”
In claim 23, line 2, “the surface area” should be “a surface area”
In claim 24, line 2, “the wall thickness” should be “a wall thickness”
In claim 25, line 2, “the wall thickness” should be “a wall thickness”
In claim 26, line 3, “the inside and/or outside” should be “an inside and/or an outside”
In claim 31, line 4, “the first closure parts” should be “the first closure part”
In claim 32, line 4, “the top section” should be “a top section”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 22-24, 28, 30, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “wherein the minor and/or the major axis of the first cross-section is larger than the minor and/or the major axis of the second cross-section” is indefinite because it is unclear if the minor or major axis of the first cross-section is larger than the respective minor or major either the minor of major axis of the first cross-section needs to be larger than either the minor or major axis of the second cross-section. For examination purposes, the axis of the first cross-section (either minor or major) will be required to be larger than the respective axis of the second cross-section. 
Regarding claims 22 and 34, the phrase "e.g." renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 23, 28, 30, and 32, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 24 recites the limitation "one or more compression areas" in line 3. It is unclear if the “one or more compression areas” are distinct from the “one or more compression zones” of claim 18 or if the “compression areas” of claim 24 are the same as the “compression zones” of claim 18. For examination purposes, prior art that teaches either compression zones (as disclosed in claim 18) with adjusted wall thickness as required by claim 24 OR distinct compression areas that meet the limitations of claim 24 will be interpreted as teaching claim 24. 
Claim 32 recites the limitation "the second closure part" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second closure part” should be “a second closure part.”
Claim 33 recites the limitation "the second closure part" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second closure part” should be “a second closure part.”
Regarding claim 34, the limitation “a delivery container as defined in claim 18” is indefinite because it is unclear what elements of claim 18 are being referred to from claim 18. For examination purposes, all of the elements of claim 18 except for “an applicator nozzle for dispersing the enema” will be interpreted as “a delivery container as defined in claim 18.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 21-23, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harlan et al (US 2008/0029086).
Regarding claim 18, Harlan discloses:
An enema device (100; Fig. 1) comprising a flexible delivery container (110; ¶0013 – “a pliable body 110 made of a flexible material (e.g., polyethelyne)”) arranged for accommodating an enema (fully capable) and an applicator nozzle (180) for dispersing the enema, and wherein the delivery container is arranged as a hand held pump (¶0003 – “the pliable body is compressed to impart positive pressure within the body” and therefore acts as a hand held pump) and wherein a cross-section (Fig. 4) of said delivery container (110) has the shape of an oval (the base of the device 100 has an elongated round shape and is therefore an oval), and wherein the delivery container (110) comprises one or more compression zones (140, 170) , arranged for providing a controlled compression of said delivery container (¶0015 – “the pliable body 110 is slightly compressed (i.e., the pliable body 110 is squeezed)”), and wherein the one or more compression zones (140, 170) are one or more areas of the delivery container having a different configuration than the remainder of said delivery container (Fig. 1 – the compression zones 140, 170 are separated from the rest of the main body 110 by concave sections 130, 160), and wherein the enema device (100) comprises a non-return valve (230; Fig. 5) arranged for preventing air from being drawn into the delivery container (¶0015 – “a one-way liquid valve, the saline solution flows out of the one-way liquid valve and out of the tip 190, and is prevented from flowing back into the wash device 100 through tip 190”).
Regarding claim 19, Harlan discloses:
The enema device (100) according to claim 18, wherein the delivery container (110) comprises a bottom section (see Image 1 below) with a first cross-section in the shape of an oval (Figs. 4, 5 – the cross section of the container 110 is oval, as demonstrated by the top view of Fig. 4), and a top section (Image 1) with a second cross-section in the shape of an oval (Figs. 4, 5 – the cross section of the container 110 is oval, as demonstrated by the top view of Fig. 4), and wherein the minor and/or the major axis of the first cross-section is larger than the minor and/or the major axis of the second cross-section (Fig. 5 – because the annotated bottom section has a longer width than width of the annotated top section, the major axis of the first cross-section is larger than the major axis of the second cross-section).
Image 1. Annotated portion of Fig. 5

    PNG
    media_image1.png
    451
    357
    media_image1.png
    Greyscale

Regarding claim 21, Harlan discloses:
The enema device (100) according to claim 18, wherein the non-return valve (230) is arranged for preventing liquid, from being drawn into the delivery container during operation (¶0014 – “one-way valve that allows liquid out of the applicator tip 190 of the cap 180 (while compressing the body 110, with positive pressure in the body 110), but prevents backflow/backwash back into the applicator tip 190 of the cap 180 (after compressing the body 110, with negative pressure in the body 110)” – during use, no backwash or backflow can happen, so the valve is therefore fully capable of preventing liquid from being drawn into the container 110). 
Regarding claim 22, Harlan discloses:
The enema device (100) according to claim 18, wherein the delivery container (110) is made of a resilient deformable material with a memory, e.g. silicone, a thermoplastic polymer, polyurethane, polyvinyl-chloride, or a similar soft polymer (¶0013 – “a pliable body 110 made of a flexible material (e.g., polyethelyne),” where polyethylene is a similar soft polymer material that is intended to return to a neutral position). 
Regarding claim 23, Harlan discloses:
The enema device (100) according to claim 18, wherein the one or more compression zones (140, 170) constitute less than 50% of the surface area of the delivery container (110) (Fig. 3 – the compression zones 140, 170 only form part of two opposite sides of the delivery container 110 and therefore cannot be interpreted to be more than 50% of the surface area, which means that the compression zones 140, 170 are less than 50% of the surface area), preferably less than 30% of said surface area.
Regarding claim 34, Harlan discloses:
A delivery container (110) as defined in claim 18, arranged for being connected to application nozzle (180) e.g. via a closure member (¶0015 – “the  cap 180 is remove[d]” and “the cap 180 is tightened on the body 110” means that there is a closure member that connects the nozzle 180 to the delivery container 110). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harlan.
Regarding claim 20, Harlan discloses the enema device according to claim 18 but is silent regarding “the ratio of the minor axis to the major axis of said oval is 2/3 or lower.” However, it appears that the device of Harlan would operate equally well with the claimed ratio between the major and minor axes of the delivery container cross-section since the ovular delivery container of Harlan is intended to be squeezed to partially or fully eject the fluid within the container. Further, applicant has discloses that the ratio of axes is “preferred” and is chosen because “the inventors of the present invention has found that users experience difficulties with applying pressure to a delivery container having a cross-section in the form of a circle (page 6:26-36, page 7:1-4). Because the device of Harlan discloses an ovular delivery container and because applicant fails to disclose criticality for an ovular delivery container with specifically a 2/3 ratio between major and minor axes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the ovular cross-section of Harlan to have a ratio of 2/3 between the major and minor axes because it appears to be an arbitrary design consideration which fails to patentably distinguish over Harlan. 
Regarding claim 28, Harlan discloses the enema device according to claim 18 but is silent regarding “the delivery container is arranged for being fully compressed by a force of less than about 150 N, preferably less than 130 N, and even more preferred less than 110 N.” However, Harlan does disclose using the enema device by applying “external pressure to the pliable body 110 by pressing gently on one of the bulbous members 140,170 with the user's thumb and pressing gently on the opposite bulbous member 140,170 with the user's adjacent finger(s) so that the pliable body 110 is slightly compressed (i.e., the pliable body 110 is squeezed)” (¶0015). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Harlan to be arranged for being fully compressed by a force of less than 150 N since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Harlan would not operate differently with the claimed full compression force since the device of Harlan is intended to be emptied by “pressing gently” and fulling compressing the device with a force less than about 150 N would allow the device to function appropriately. Further, applicant places no criticality on the range claimed, as the instant specification recites “the delivery container may in an advantageously embodiment be arranged such that is may be fully compressed by a force of less than about 150 N” (page 11:28-30), which also means that the force may be different than “less than about 150 N.” 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harlan in view of Deemer et al (US 2005/0121408).
Regarding claim 24, Harlan discloses the enema device according to claim 18 but is silent regarding “the one or more compression zones are provided by adjusting the wall thickness of the delivery container in one or more compression areas.” Harlan discloses a “pliable body 110” that can be “slightly compressed” (¶0015) but is silent regarding the wall thickness. However, Deemer teaches a compressible container, thus being in the same field of endeavor, that teaches container (10; Fig. 1) with flexible panels (40, 42) that “must be thin enough to allow flex panels 40 and 42 to be flexible” (¶0037), which is an adjustment of wall thickness of compression areas in the form of the flexible panels (40, 42). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the compression areas of Harlan to incorporate the adjustment of wall thickness for the delivery container as taught by Deemer, specifically to adjust the wall thickness to allow the areas to be flexible, in order to provide sufficient structure for a user to flex the compression areas. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Harlan in view of Cox (US 2007/0005025).
Regarding claim 29, Harlan discloses the enema device according to claim 18 but is silent regarding “the delivery container is arranged such that said delivery container will not be compressed before a force of between about 30 N and about 50 N is applied to the sides of said delivery container.” However, Cox teaches enema devices, thus being in the same field of endeavor, which requires difference amounts of force depending on the thickness of the valve. Specifically, Cox teaches an enema device with a valve thickness of 1.02mm that requires a force of 48 N (¶0057; Fig. 10), which falls between about 30N and about 50 N, depending on the requirements of a user (¶0033; 0057 – “graph of the average squeeze force measurements for saline enemas for pediatric use”). Although Cox discusses this force in view of initiation of flow, one of ordinary skill in the art would understand that compression of the container would only occur once fluid can be pushed out of the container and initiation of flow would therefore be analogous to when the container can be compressed. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the force required to compress the delivery container of Harlan to incorporate some of the elements of the valve, such as valve thickness, in order to be between about 30 N and about 50 N as taught by Cox in order to provide an enema device that dispenses fluid as required by a user. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Harlan in view of Castropil Logarzo (US 2017/0007759).
Regarding claim 30, Harlan discloses the enema device according to claim 18 but is silent regarding “the delivery container is arranged for accommodating at least about 90 ml of enema, preferably at least about 130 ml of enema, e.g. up to about 250 ml.” However, Castropil Logarzo teaches a cleansing device (500; Fig. 1), thus being in the same field of endeavor, with a volume of 50 to 800 mL in order to provide sufficient fluid to use as an intimate douche (¶0025). As such, Castropil Logarzo teaches a volume within the range of 90 to 250 mL, which overlaps the claimed range. Because the volume of fluid depends on how much fluid is needed and what the fluid is used for, the volume of a cleansing device or an enema device is a result effective variable. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the volume of the device of Harlan to incorporate a volume within the range of 90 to 250 mL as taught by Castropil Logarzo as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Harlan in view of Gross (US 6290108).
Regarding claim 31, Harlan discloses the enema device according to claim 18 but is silent regarding “a closure member e.g. a hinged closable lid, comprising a first closure part arranged for being attached to the delivery container, and a second closure part arranged for being separated from or connected to the first closure parts.” However, Gross teaches a dispensing nozzle for a fluid dispensing device (Abstract), thus being in the same field of endeavor, comprising a closure member (30; Fig. 6) that is connectable to a delivery container to provide access to a fluid product within the container (Col. 5:47-50 – “The closure 30 is adapted to be used with a container having a mouth or other opening to provide access to the container interior and to a product contained therein. The product may be, for example, a liquid comestible product.”). The closure member (30) comprises a first closure part (32) that is arranged for being attached to a delivery container using a skirt (34) with threads (40) (Col. 5:25-30 – “the skirt 34 defines an internal, female thread 40. The skirt 34 is adapted to receive the upper end of a container mouth or neck”) and a second closure part (60) that is separable from the first closure part (32) (Col. 6:54-58 – “The nozzle 60 can be rotated in threaded engagement on the spout 38 to effect axial movement of the nozzle 60 along the spout 38 between a lowered or retracted, closed position (FIGS. 1, 2, and 4) and an elevated or extended, open position (FIGS. 7-9).”). Gross further teaches that providing such a closure member in the form of a nozzle assembly that can move between “a retracted, closed position and an extended, open position” allows a user to better control when fluid can be dispensed from a fluid dispensing device (Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified nozzle of Harlan to incorporate a closure member as taught by Gross in order to provide a user with better control as to when fluid can be dispensed from a fluid dispensing device.
Regarding claim 32, Harlan discloses the enema device according to claim 18 but is silent regarding “a first opening is provided into the delivery container when the second closure part is separated from the first closure part, and wherein said first opening constitutes at least 50% of a cross-section taken at the top section of the delivery container, preferably at least 60% and even more preferred at least 80% of a cross-section taken at the top section of the delivery container.” However, Gross teaches a dispensing nozzle for a fluid dispensing device (Abstract), thus being in the same field of endeavor, comprising a closure member (30; Fig. 6) that is connectable to a delivery container to provide access to a fluid product within the container (Col. 5:47-50 – “The closure 30 is adapted to be used with a container having a mouth or other opening to provide access to the container interior and to a product contained therein. The product may be, for example, a liquid comestible product.”). The closure member (30) comprises a top section of a delivery container (32) (Col. 5:39-40 – “closure body 32 could also be formed as a unitary part, or extension, of the container”) and a second closure part (60) that is separable from the first closure part, which is interpreted as being the same as the top section (32) (Col. 6:54-58 – “The nozzle 60 can be rotated in threaded engagement on the spout 38 to effect axial movement of the nozzle 60 along the spout 38 between a lowered or retracted, closed position (FIGS. 1, 2, and 4) and an elevated or extended, open position (FIGS. 7-9).”). As seen in Fig. 4, a first opening (bottom opening of second closure part 60 in Fig. 6) is at least 50% of a cross section of the top section (32) taken at the skirt (32) of the top section. Gross further teaches that providing such a closure member in the form of a nozzle assembly that can move between “a retracted, closed position and an extended, open position” allows a user to better control when fluid can be dispensed from a fluid dispensing device (Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified nozzle of Harlan to incorporate a closure member as taught by Gross, and thereby teach a first opening into the delivery container via the second closure part that is at least 50% of a cross-section of the top section of the delivery container, in order to provide a user with better control as to when fluid can be dispensed from a fluid dispensing device.
Regarding claim 33, Harlan discloses the enema device according to claim 18 but is silent regarding “the second closure part comprises a female coupling part arranged for releasably connecting a male coupling part of the applicator nozzle to the enema device and for providing a fluid communication between the applicator nozzle and the delivery container.” However, Gross teaches a dispensing nozzle for a fluid dispensing device (Abstract), thus being in the same field of endeavor, comprising a closure member (30; Fig. 6) that is connectable to a delivery container to provide access to a fluid product within the container (Col. 5:47-50 – “The closure 30 is adapted to be used with a container having a mouth or other opening to provide access to the container interior and to a product contained therein. The product may be, for example, a liquid comestible product.”). The closure member (30) comprises a male coupling part (58) on the applicator nozzle (32) of the dispensing device (Col. 5:39-40 – “closure body 32 could also be formed as a unitary part, or extension, of the container”) and a female coupling part (84) on a second closure part (60) that releasably connects to the male coupling part (58) and provides a fluid communication between the nozzle (32) and the delivery container (Col. 5:47-49 – “closure 30 is adapted to be used with a container having a mouth or other opening to provide access to the container interior and to a product contained therein”). Gross further teaches that providing such a closure member in the form of a nozzle assembly that can move between “a retracted, closed position and an extended, open position” allows a user to better control when fluid can be dispensed from a fluid dispensing device (Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified nozzle of Harlan to incorporate a closure member as taught by Gross, and thereby teach a female coupling part and male coupling part between each closure member half, in order to provide a user with better control as to when fluid can be dispensed from a fluid dispensing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783